Title: From John Adams to William Tudor, Jr., 27 March 1823
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Quincy March 27th. 1823

Your favour of the 20th. is received, I have not Delaplaines Biography. I have no reverance for catch penny publications, or ephemeral Repository’s, This Gentleman has long been a Correspondent of mine, he has long solicited me to write my life but as it would take me eighty seven years, I have neither expectation, hope, or wish to live so long, And there-fore have never begun it, And never shall. I know nothing of what he has said of Samuel Adams, of the first Motion at Salem for the Congress, but to ascribe to Samuel Adams or any other individual, the project of a Congress, is the most ignorant absured, & silly nonsense, A Congress for the Union of the  Colonies had been the wish, and hope and expectation of every Man of Sense & every Whig, from the year 1753 to the year 73. It was familiar to every Woman, and Child; it was the hope of the whigs, & the dread of the Tories: That the plan was concerted between Samuel Adams, General James Warren of Plymouth, Dr. Winthrop of Cambridge, Judge Foster of Brookfield, Dr. Cooper of Boston, Judge Paine of Taunton, And all the other eminent Whigs of the time, I have no doubt, And I have no doubt all the Tories had previously concerted their measures to defeat it. I was consulted for one, though not a member of the House, both by Samuel Adams & General James Warren, & twenty others. both Adams & Warren consulted me to know whether I would go to Philadelphia as one of the Delegates if I should be chosen, I answered if I am chosen, I will trot away—That correspondences had existed between the Whigs, throughout all the Colonies is well known, some of those letters, may possibly appear some future day, but I fear they are most of them destroyed, for I know that Samuel Adams himself distroyed a Multitude of his letters as well as James Otis. I have no certain knowledge of any collection of letters, preserved excepting one, And that is in possession of Judge Quincy. He has letters of his Father, & of his Fathers Correspondence, with Whigs, in the Southern & Middle States with whom he became acquainted in a Voiage to South Carolina, and a Journey home by land. There is I presume another magazine of letters in possession of the Warren family at Plymouth. The General himself corresponded a great deal, and his Lady much more, she corresponded with all the  World;—I presume Dr. Cooper must have left a large Correspondence, & I presume Dr. Winthrop left another, But whether his learned Son James has given them all to Dr. Aldens University—I know not— I have never destroyed any letters, but anonymous ones, And I am now sorry that I destroyed them because they would show, what wild mad paltry, execrable Creatures this Country has been capable of producing. The researche for letters, is endless What would you say if I was to offer You forty or fifty Volumes of my letters, And as many more of answers to them you certainly would not be so unwise as to read them, or if you should be so left, you will not be the wiser after all, you must rake over the Mountain of trash for the sake of a few grains of Millet;—
I am Sir your Most obedient,
John Adams